                                                                                                 FILED
                                                                                        2019 Mar-01 PM 01:19
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA

RANDALL SMITH,                                  CASE NO. 2:18-CV-02118-SGC

              Plaintiff,

       v.                                           MEDTRONIC MINIMED, INC.,
                                                  MINIMED DISTRIBUTION CORP.,
MEDTRONIC MINIMED, INC., MINIMED                 MEDTRONIC, INC., AND MEDTRONIC
DISTRIBUTION CORP., MEDTRONIC,                        USA, INC.’S CORPORATE
INC., and MEDTRONIC USA, INC., and                   DISCLOSURE STATEMENT
JOHN DOE DEFENDANTS 1-5

              Defendants.


       Pursuant to Federal Rule of Civil Procedure 7.1, Medtronic MiniMed, Inc., MiniMed

Distribution Corp., Medtronic, Inc., and Medtronic USA, Inc. hereby make the following

corporate disclosure statement:

   1. Medtronic MiniMed, Inc. – No publicly traded entity is a shareholder; Medtronic plc, a
      publicly traded entity, is the ultimate parent company.

   2. MiniMed Distribution Corp. – No publicly traded entity is a shareholder; Medtronic plc,
      a publicly traded entity, is the ultimate parent company.

   3. Medtronic, Inc. – No publicly traded entity is a shareholder; Medtronic plc, a publicly
      traded entity, is the ultimate parent company.

   4. Medtronic USA, Inc. – No publicly traded entity is a shareholder; Medtronic plc, a
      publicly traded entity, is the ultimate parent company.
Dated: March 1, 2019   Respectfully submitted,

                       By: /s/ Lee M. Hollis
                       Attorney for Medtronic Minimed, Inc., Minimed
                       Distribution Corp., Medtronic, Inc., and Medtronic
                       USA, Inc.

                       Lee M. Hollis
                       lhollis@lightfootlaw.com
                       James W. Gibson
                       jgibson@lightfootlaw.com
                       Zachary P. Martin
                       zmartin@lightfootlaw.com
                       LIGHTFOOT, FRANKLIN & WHITE, LLC
                       400 20th Street North
                       Birmingham, Alabama 35203
                       Telephone: (205) 581-0700
                       Facsimile: (205) 581-0799

                       and

                       Steven L. Schleicher (#0260587)
                       Nicole E. Narotzky (#0329885)
                       Stephanie M. Laws (#0396174)
                       (pro hac vice applications forthcoming)
                       MASLON LLP
                       3300 Wells Fargo Center
                       90 South Seventh Street
                       Minneapolis, MN 55402-4140
                       Telephone: (612) 672-8200
                       Facsimile: (612) 642-8373
                       Email: steve.schleicher@maslon.com
                                nicole.narotzky@maslon.com
                                stephanie.laws@maslon.com

                       ATTORNEYS FOR DEFENDANTS
                       MEDTRONIC MINIMED, INC., MINIMED
                       DISTRIBUTION CORP., MEDTRONIC,
                       INC., AND MEDTRONIC USA, INC.




                             2
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served by the

Court’s ECF system, upon the following counsel of record:

              Ralph D. Gaines, III
              GAINES GAULT HENDRIX P.C.
              3500 Blue Lake Drive, Suite 425
              Birmingham, Alabama 35243

              Jason L. Nabors
              NABORS LAW FIRM
              P.O. Box 1334
              Kosciusko, Mississippi 39090
              Ridgeland, MS 39158


              ATTORNEYS FOR THE PLAINTIFF

on this 1st day of March, 2019.

                                              /s/ Lee M. Hollis




                                                3
